Finch, J.:
This action was brought by trustees for the purpose of securing a judicial settlement of their accounts and to obtain the direction of the court as to the proper apportionment between principal and income of certain stock dividends received by the trustees. The appellant claims as a beneficiary under the will of Heber R. Bishop, whereby he left his residuary estate to be divided in equal parts and held in trust for each of his children during their lives, *165and provided as follows: “ In case of the death of any one of my sons leaving him surviving a wife born before my death, to pay one-third of the income of the said share to the said wife quarterly as long as she shall live, for her maintenance * *
At the time of the making of the will and at the time of the death of the testator, the appellant herein was married to James C. Bishop, a son of the testator and a defendant in this action. Some twenty-two years after the marriage and eleven years after the death of the testator she secured a divorce in this State upon statutory grounds. The appellant has procured an order which sequesters the funds of the estate to the extent of compelling the trustees to deduct "from her ex-husband’s account an amount sufficient to pay the permanent alimony awarded said appellant. It also appears from the record on appeal from an order in a proceeding between the same parties, argued at the same time, that the appellant has brought a proceeding at the foot of the divorce decree claiming several thousand dollars additional alimony upon the ground that her ex-husband deceived the court as to the facts in obtaining a reduction of the alimony awarded. This application is now pending before a referee. If the appellant succeeds in her contention, the amount recovered by her, added to the regular alimony she is now receiving, may be more than sufficient to absorb the entire income for a considerable period; and hence she is interested in the application of the stock dividend, as to principal or income. This fact in itself entitles the appellant to be brought in as an interested party. Additional reasons may, however, be cited as conferring the same right. The respondents contend that the provisions of the will of the testator applied only to the appellant in the event that she was the wife of the testator’s son upon the death of said son, citing as an argument for this construction of the clause, the surrounding facts upon which the will operated, namely, that the appellant’s husband was the only one married of four brothers. If the respondents are to rely on outside testimony, the appellant would have the right to cross-examine if such testimony were introduced, and controvert it if the facts permitted, to say nothing of the possibility of showing other facts which might support her contention.
The order should be reversed, with ten dollars costs and disbursements, and motion granted upon the condition that the appellant makes a motion or serves an answer within ten days after the service upon her of a copy of this order and notice of entry.
McAvoy and Martin, JJ., concur; Clarke, P. J., and Dowling, J., dissent.